UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05527 General New Jersey Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/2017 FORM N-CSR Item 1. Reports to Stockholders. General New Jersey Municipal Money Market Fund, Inc. SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 FOR MORE INFORMATION Back Cover General New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for General New Jersey Municipal Money Market Fund, Inc., covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by Joseph Irace, Senior Portfolio Manager Market and Fund Performance Overview For the six-month period ended May 31, 2017, General New Jersey Municipal Money Market Fund’s Class A shares produced an annualized yield of 0.05%. Taking into consideration the effects of compounding, the fund’s Class A shares produced an annualized effective yield of 0.05% for the same period. 1 The fund’s yields have increased during the reporting period as the Federal Reserve Board (the “Fed”) has increased the Federal Fund’s rate during the reporting period and is expected to increase the rate again at its June meeting. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal and New Jersey state income taxes consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal and New Jersey state income taxes, income from some of the fund’s holdings may be subject to the federal alternative minimum tax. The fund also may invest temporarily in high-quality, taxable money market instruments, including when the portfolio manager believes acceptable New Jersey State municipal obligations are not available for investment. During such periods, the fund may not achieve its investment objective. In addition, a portion of the fund’s assets may be invested in short-term, high-quality municipal obligations that do not pay income that is exempt from New Jersey state income taxes. The fund is non-diversified. Supply-and-Demand Factors Drove Yields Lower Yields of one-year notes climbed following U.S. elections in November 2016, when investors revised their expectations upward for U.S. economic growth and interest rates in anticipation of more stimulative fiscal, tax, and regulatory policies. In December 2016, the Fed increased its target for the overnight federal funds rate by 25 basis points to between 0.50% and 0.75%, putting additional upward pressure on yields. The Fed again hiked rates in March 2017, sending the federal funds rate to between 0.75% and 1.00%. New municipal note issuance has been steady with strong investor demand enabling yields across the curve to drift lower. Annual note season began with strong demand keeping yields on longer dated notes in line with one week paper. Strong asset inflows into short-term bond funds and separately managed accounts are keeping the yield curve flat overnight to one year. In contrast, variable rate demand note (“VRDN”) yields have risen in response to the rate increase which has resulted in narrow yield differences along the market’s maturity spectrum. 3 DISCUSSION OF FUND PERFORMANCE (continued) We have begun to see some deterioration in municipal credit quality after several years of generally sound fiscal conditions. Several states and municipalities, including New Jersey, have encountered difficulty in balancing their budgets due to stalled growth in tax receipts. The state also faces credit pressures due to severely underfunded pension programs. In May 2017, these factors prompted one credit rating agency to downgrade its assessment of New Jersey’s fiscal health. Maintaining a Prudent Investment Posture In this environment, most municipal money market funds maintained short-weighted average maturities with a focus on liquidity. The fund was no exception, as we set its weighted average maturity in a range that is shorter than industry averages. We have also maintained a careful and well-researched credit selection strategy. We have continued to identify what we believe to be low-credit-risk opportunities among certain state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; select local credits with strong financial positions and stable tax bases; and various health care and education issuers. Additional Rate Hikes Expected At their meeting in May, Fed officials indicated that continued economic growth and a robust labor market would likely lead to additional rate hikes. Indeed, the Fed again raised short-term rates at its meeting just two weeks after the end of the reporting period, sending the target for the federal funds rate to between 1.00% and 1.25%. While many analysts expect more rate hikes over the second half of 2017, we believe that any further increases are likely to be gradual. Therefore, in our view, an emphasis on preservation of capital and liquidity remains the prudent course for the fund’s management. June 15, 2017 You could lose money by investing in a money market fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New Jersey Municipal Money Market Fund, Inc. from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Short-Term Investments - 104.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 104.4% Aberdeen Township, GO Notes 2.00 8/1/17 380,000 380,691 Bayonne, GO Notes, Refunding (School Bonds) 4.00 7/15/17 200,000 200,779 Bergen County Improvement Authority, MFHR (Kentshire Apartments Project) (LOC; FNMA) 0.72 6/7/17 4,800,000 a 4,800,000 Borough of Englewood Cliffs, GO Notes 3.00 8/15/17 100,000 100,454 Borough of Haworth, GO Notes 3.00 8/1/17 100,000 100,330 Bridgewater Township, GO Notes, BAN (General Improvement Bonds and Sewer Utility Bonds) 2.00 8/15/17 2,200,000 2,205,362 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.82 6/7/17 2,390,000 a 2,390,000 Cape May County, GO Notes 2.00 8/15/17 670,000 671,629 Essex County Utilities Authority, GO Notes 3.00 10/1/17 125,000 125,875 Glassboro Borough, GO Notes, Refunding (General Improvement Bonds and Water/Sewer Utility Bonds) 4.00 9/1/17 320,000 322,497 Gloucester County Pollution Control Financing Authority, PCR, Refunding (Exxon Project) 0.45 6/1/17 3,800,000 a 3,800,000 Haddonfield, GO Notes 3.00 8/1/17 150,000 150,537 Harrison Town, BAN 1.50 6/1/17 4,000,000 4,000,000 Lawrence Township, BAN 2.00 7/21/17 5,000,000 5,007,193 Monmouth County Improvement Authority, Lease Revenue 5.00 10/1/17 210,000 212,859 Neptune Township, GO Notes 3.00 9/1/17 500,000 502,643 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 2,880,000 a 2,880,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.96 6/7/17 505,000 a 505,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.87 6/7/17 430,000 a 430,000 6 Short-Term Investments - 104.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 104.4% (continued) New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.96 6/7/17 1,755,000 a 1,755,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.82 6/7/17 590,000 a 590,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC Project) (LOC; JPMorgan Chase Bank) 0.94 6/7/17 750,000 a 750,000 New Jersey Economic Development Authority, PCR, Refunding (Exxon Project) 0.45 6/1/17 1,000,000 a 1,000,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 740,000 a 740,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 975,000 a 975,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc. Project) (Liquidity Facility; TD Bank) 0.81 6/7/17 600,000 a 600,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.92 6/7/17 690,000 a 690,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.96 6/7/17 1,230,000 a 1,230,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.96 6/7/17 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.96 6/7/17 4,545,000 a 4,545,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 805,000 a 805,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.87 6/7/17 3,945,000 a 3,945,000 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 104.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 104.4% (continued) New Jersey Economic Development Authority, Revenue (Pennington Montessori School Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 590,000 a 590,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.82 6/7/17 1,660,000 a 1,660,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.91 6/7/17 550,000 a 550,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/17 380,000 381,406 New Jersey Health Care Facilities Financing Authority, New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) (LOC; JPMorgan Chase Bank) 0.77 6/7/17 1,800,000 a 1,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) (LOC; Bank of America) 0.77 6/7/17 3,000,000 a 3,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (FitnessFirst Oradell Center, LLC) (LOC; TD Bank) 0.90 6/7/17 150,000 a 150,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation, Inc.) (LOC; JPMorgan Chase Bank) 0.82 6/7/17 280,000 a 280,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.81 6/7/17 1,400,000 a 1,400,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.40 6/1/17 1,900,000 a 1,900,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Citibank NA) 0.74 6/7/17 1,300,000 a 1,300,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (LOC; Bank of America) 0.82 6/7/17 3,500,000 a 3,500,000 North Brunswick Township, BAN 2.00 7/27/17 4,500,000 4,507,415 North Brunswick Township, GO Notes 3.00 8/15/17 100,000 100,443 8 Short-Term Investments - 104.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 104.4% (continued) Passaic County Improvement Authority, County Guaranteed Governmental Loan Revenue, BAN (City of Paterson) 2.50 6/28/17 2,000,000 2,002,380 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.84 6/7/17 2,050,000 a,b,c 2,050,000 Tender Option Bond Trust Receipts (Series 2015-XF2163), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.81 6/7/17 1,220,000 a,b,c 1,220,000 Tender Option Bond Trust Receipts (Series 2016-XF2360), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.81 6/7/17 1,700,000 a,b,c 1,700,000 Tender Option Bond Trust Receipts (Series 2016-XF2370), (New Jersey Transportation Trust Fund Authority, Federal Highway Reimbursement Revenue Notes) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.84 6/7/17 4,800,000 a,b,c 4,800,000 Tender Option Bond Trust Receipts (Series 2016-XF2393), (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Barclays Bank PLC and LOC; Barclays Bank PLC) 0.84 6/7/17 3,750,000 a,b,c 3,750,000 Tender Option Bond Trust Receipts (Series 2016-ZF0470), (New Jersey Turnpike Authority, Turnpike Revenue) (LOC; Royal Bank of Canada) 0.83 6/7/17 5,000,000 a,b,c 5,000,000 Union County, BAN 2.00 6/23/17 4,500,000 4,503,141 Upper Freehold Regional School District Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/15/17 200,000 200,737 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 104.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 104.4% (continued) Verona Township, BAN 2.00 7/21/17 1,300,000 1,301,739 Woodbridge Township, BAN 2.00 8/18/17 5,000,000 5,012,847 Total Investments (cost $101,915,957) 104.4% Liabilities, Less Cash and Receivables (4.4%) Net Assets 100.0% a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, these securities amounted to $18,520,000 or 18.98% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) City 24.3 Transportation Services 15.1 Industrial 13.9 Health Care 13.5 Housing 10.4 Education 10.2 County 7.4 Pollution Control 3.9 State/Territory 1.0 Resource Recovery .1 Other 4.6 † Based on net assets. See notes to financial statements. 10 Summary of Abbreviations (Unaudited) ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES May 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 101,915,957 101,915,957 Interest receivable 553,449 Prepaid expenses and other assets 63,269 102,532,675 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 66,828 Cash overdraft due to Custodian 10,472 Payable for investment securities purchased 4,802,283 Payable for shares of Common Stock redeemed 36,026 Accrued expenses 39,384 4,954,993 Net Assets ($) 97,577,682 Composition of Net Assets ($): Paid-in capital 97,526,206 Accumulated net realized gain (loss) on investments 51,476 Net Assets ($) 97,577,682 Shares Outstanding (2 billion shares of $.001 par value Common Stock authorized) 97,622,873 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended May 31, 2017 (Unaudited) Investment Income ($): Interest Income 395,579 Expenses: Management fee—Note 2(a) 254,973 Shareholder servicing costs—Note 2(b) 55,330 Professional fees 38,224 Prospectus and shareholders’ reports 17,834 Registration fees 10,727 Custodian fees—Note 2(b) 5,804 Directors’ fees and expenses—Note 2(c) 5,531 Miscellaneous 14,617 Total Expenses 403,040 Less—reduction in expenses due to undertaking—Note 2(a) (32,030) Less—reduction in fees due to earnings credits—Note 2(b) (976) Net Expenses 370,034 Investment Income—Net, representing net increase in net assets resulting from operations 25,545 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2017 (Unaudited) Year Ended November 30, 2016 Operations ($): Investment income—net 25,545 18,209 Net realized gain (loss) on investments - 51,476 Net Increase (Decrease) in Net Assets Resulting from Operations 25,545 69,685 Distributions to Shareholders from ($): Investment income—net Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 45,541,962 277,550,873 Distributions reinvested 25,545 209,696 Cost of shares redeemed (53,542,444) (421,898,312) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 105,552,619 249,851,643 End of Period 97,577,682 105,552,619 See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2017 Year Ended November 30, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .001 .001 .000 a .000 a .000 a .000 a Distributions: Dividends from investment income—net (.001) (.001) (.000) a (.000) a (.000) a (.000) a Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .08 b .10 .00 c .00 c .00 c .00 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .70 .64 .64 .64 .65 Ratio of net expenses to average net assets .73 d .37 .19 .22 .31 .35 Ratio of net investment income to average net assets .05 d .01 .00 c .00 c .00 c .00 c Net Assets, end of period ($ x 1,000) 97,578 105,553 249,852 268,175 242,490 259,234 a Amount represents less than $.001 per share. b Not annualized. c Amount represents less than .01%. d Annualized. See notes to financial statements. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: General New Jersey Municipal Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. Class A shares are designed primarily for people who are investing through a third party financial intermediary, such as a bank, broker-dealer, financial adviser or retirement plan. Class A shares bear a Shareholder Services Plan fee. The fund operates as a “retail money market fund” as that term is defined in Rule 2a-7 under the Act (a “Retail Fund”). It is the fund’s policy to maintain a constant net asset value (“NAV”) per share of $1.00, and the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a constant NAV per share of $1.00. As a Retail Fund, the fund may, or in certain circumstances, must impose a fee upon the sale of shares or may temporarily suspend redemptions if the fund’s weekly liquid assets fall below required minimums because of market conditions or other factors. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 16 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 101,915,957 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. At May 31, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2017, the fund did not incur any interest or penalties. 18 Each tax year in the three-year period ended November 30, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2016 was as follows: tax exempt income $18,209, ordinary income $116,045 and long-term capital gains $96,712. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $32,030 during the period ended May 31, 2017. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2017, the fund was charged $32,045 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2017, the fund was charged $19,922 for transfer agency services and $943 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were offset by earnings credits of $943. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2017, the fund was charged $5,804 pursuant to the custody agreement. These fees were partially offset by earnings credits of $33. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended May 31, 2017, the fund was charged $634 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended May 31, 2017, the fund was charged $5,791 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $41,771, Shareholder Services Plan fees $6,000, custodian fees $6,311, Chief Compliance Officer fees $4,826 and transfer agency fees $7,920. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended May 31, 2017, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $21,125,000 and $11,270,000, respectively. 20 NOTES 21 For More Information General New Jersey Municipal Money Market Fund, Inc. 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A: DNJXX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 1556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund will disclose daily, on www.dreyfus.com , the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). Information regarding how the fund voted proxies related to portfolio securities for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0758SA0517 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New Jersey Municipal Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 27, 2017 By: /s/ James Windels James Windels Treasurer Date: July 27, 2017 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
